UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 29, 2012 Item 1. Reports to Stockholders. Semi-Annual Report February 29, 2012 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Semi-Annual Report• February 29, 2012 Fund Objectives
